Citation Nr: 9929389	
Decision Date: 10/13/99    Archive Date: 10/21/99

DOCKET NO.  97-29 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of death.  


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



INTRODUCTION

The appellant is the son of the deceased veteran who had 
active duty from September 1945 to December 1947.

In a July 1972 rating decision, the RO denied entitlement to 
service connection for the cause of death.  The record does 
not reflect that the then claimant, the veteran's widow, was 
notified of that decision.  Since the claimant did not 
receive notice of the decision, the one-year period in which 
to file an appeal did not commence and the decision did not 
become final.  Hauck v. Brown, 6 Vet. App. 518, 519 (1994).  
The current appellant, the veteran's son, perfected an appeal 
by submitting a notice of disagreement and after the issuance 
of a statement of the case, a substantive appeal.


FINDINGS OF FACT

1.  The veteran died in July 1972, as the result of carcinoma 
of the bladder.

2.  There is no competent evidence of a nexus between the 
cause of the veteran's death and service, including exposure 
to ionizing radiation.  


CONCLUSION OF LAW

The claim for service connection for the cause of the 
veteran's death is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The available service medical records do not contain any 
complaints or findings referable to carcinoma of the bladder.

During the veteran's lifetime service connection was not in 
effect for any disease or disability.

The veteran's death certificate shows that he died on 
July [redacted], 1972 as a result of terminal carcinoma of the 
bladder.  An autopsy was not performed.  

In a September 1997 response the Defense Special Weapons 
Agency (DSWA, formerly the Defense Nuclear Agency (DNA)) 
informed the RO that historical records did not document the 
veteran's participation in Operation CROSSROADS.  

VA regulations define the operational period for Operation 
CROSSROADS as being the period from July 1, 1946 to August 
31, 1946.  

A review of the veteran's service records show that he was in 
California from July 1, to August 19, 1946.  Service records 
further show that on August 22 to September 8, 1946, the 
veteran was aboard USS General W.A. Mann.  

It was noted that USS General W.A. Mann did not participate 
in Operation CROSSROADS nor did she visit Bikini Atoll during 
the CROSSROADS operational period.  The ship did visit 
Kwajalein from September 4-7 1946, after the CROSSROADS 
operational period.  Kwajalein was noted to be approximately 
200 miles southeast of Bikini and did not receive any fallout 
from the CROSSROADS tests.  

The appellant was accorded a travel board hearing in June 
1999.  At that time, he testified that he believed that the 
veteran's death (bladder cancer) was a result of the veteran 
being at a test site during atmospheric testing or he was 
aboard a ship that had connection to the nuclear material or 
he was a member of a crew that delivered material to one of 
the islands.  He testified that the veteran never showed him 
any service records or mentioned the name of the island where 
the nuclear testing took place.  He testified that the 
veteran had a picture that was ruined in the flood of the 
island.  The appellant testified that the veteran's service 
records were incomplete.

Pertinent Law and Regulations

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  In order 
to be a contributory cause of death, it must be shown that 
the service-connected disability contributed substantially or 
materially to cause death, or that there was a causal 
relationship between the service-connected disability and the 
veteran's death.  38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.312 (1999).

The threshold question to be answered is whether the 
appellant has presented evidence of a well grounded claim, 
that is, a claim which is plausible and meritorious on its 
own or capable of substantiation.  If he has not, his appeal 
must fail and the Board has no duty to further assist him 
with the development of his claim.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995); see also Epps v. Gober, 126 F.3d 1464 (1997) 
cert. denied 118 S.Ct. 2348 (1998).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
Clyburn v. West, 12 Vet. App. 296 (1999); Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Alternatively, service connection may be established under § 
3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
and (ii) present manifestations of the same chronic disease.  
Brewer v. West, 11 Vet. App. 228, 231 (1998).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).

For service connection for the cause of death of a veteran, 
the first requirement under the Caluza test, evidence of a 
current disability, will always have been met (the current 
disability being the condition that caused the veteran to 
die).  However, the last two requirements must be supported 
by evidence of record.  Ruiz v. Gober, 10 Vet. App. 352, 356 
(1997); Ramey v. Brown, 9 Vet. App. 40, 46 (1996).

Service connection on the basis of inservice exposure to 
radiation may be established in one of three different ways: 
(1) By demonstrating that the condition at issue is one of 
the 15 types of cancer that are presumptively service 
connected under 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309 
(1998); (2) by demonstrating direct service connection under 
38 C.F.R. § 3.303(d) (1999), a task that "includes the 
difficult burden of tracing causation to a condition or event 
during service," Combee v. Brown, 35 F.3d 1039, 1043 (Fed. 
Cir. 1994), or (3) by demonstrating direct service connection 
under § 3.303(d) with the assistance of the procedural 
advantages prescribed in 38 C.F.R. § 3.311 (1999), if the 
condition at issue is one of the "radiogenic diseases" 
listed by the Secretary in § 3.311(b); see Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997).  This third route is, then, 
actually just another way of showing direct service 
connection but with certain added assistance by the Secretary 
in developing the facts pertinent to the claim.  See 38 
C.F.R. § 3.311(f) (requiring that service-connection 
determination after § 3.311 claim development be made under 
"generally applicable" VA adjudication provisions set forth 
in part 3 of title 38, Code of Federal Regulations).

Analysis

In the instant case the requirement for competent evidence of 
current disability has been satisfied by the death 
certificate showing that the veteran died of bladder cancer.

There is no competent evidence of bladder cancer during 
service.  However, as noted above, a well grounded claim for 
service connection, could be established with direct evidence 
of a link between the fatal bladder cancer and service, a 
showing that the veteran's death was due to one of the 
enumerated diseases listed in 38 C.F.R. § 3.309, or through 
the assistance provided where there is evidence of a 
radiogenic disease under 38 C.F.R. § 3.311.  Bladder cancer 
is not, however, among the diseases listed in 38 C.F.R. 
§ 3.309, nor is it a radiogenic disease as listed in 38 
C.F.R. § 3.311.  Further, there is no competent medical 
evidence linking the fatal bladder cancer to service, 
including exposure to ionizing radiation in service.

The appellant's July 1999 testimony is not probative because 
the appellant is not competent to provide evidence as to the 
etiology of the fatal medical disorder.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  In sum there is no competent 
evidence of a nexus between the cause of death and service.  
As such, the claim is not well grounded and must be denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

